Exhibit 10.1
 
[logo.jpg]





 
AREA DEVELOPMENT AGREEMENT








Bagger Dave’s Franchising Corporation
27680 Franklin Road
Southfield, Michigan  48034
(248) 223-9160
www.baggerdaves.com
 
 
 

--------------------------------------------------------------------------------

 
 
AREA DEVELOPMENT AGREEMENT




Between




BAGGER DAVE’S FRANCHISING CORPORATION
(“FRANCHISOR”)




and




BD’S RESTAURANT GROUP, LLC
(“DEVELOPER”)


2024 Watson
Jackson, Missouri 63755






Telephone Number: (573)204 - 3123




Date: 11/17/11
 
Email:billzellmer@charter.net






Effective Date


11/17/11
 (to be completed by Us)
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

1.  DEFINITIONS  1        2.   DESIGNATED RIGHTS; TERM  6        3.  DEVELOPMENT
SCHEDULE; LOCATION SELECTION; OCCUPANCY CONTRACT; DEVELOPMENT MATERIALS  7     
  4.  FEES AND PAYMENTS 10        5.   REPRESENTATIVE; OPERATOR; RESTAURANT
MANAGERS; TRAINING 10        6.  CONFIDENTIAL INFORMATION  13        7. 
DEVELOPER’S REPRESENTATIONS AND WARRANTIES; AFFIRMATIVE AND NEGATIVE COVENANTS
14        8.  TRANSFER 18        9. 
CONSENT AND WAIVER
20        10. DEFAULT AND REMEDIES 20        11.  RIGHTS AND DUTIES OF PARTIES
UPON TERMINATION OR EXPIRATION 22        12.  INSURANCE 23        13. 
INDEMNIFICATION 24        14.  NOTICES 26        15.  FORCE MAJEURE  26       
16.   SEVERABILITY 27        17. 
INDEPENDENT CONTRACTOR
27        18.  DUE DILIGENCE AND ASSUMPTION OF RISK 27        19.  ENFORCEMENT
28        20.  MISCELLANEOUS 31        21.   ENTIRE AGREEMENT 32 



 



 
i

--------------------------------------------------------------------------------

 



 
AREA DEVELOPMENT AGREEMENT


This Area Development Agreement (“Agreement”) is entered into as of the 17th day
of  November, 2011(“Commencement Date”), by and between BAGGER DAVE’S
FRANCHISING CORPORATION (“Franchisor,” “us” or “we”), a Michigan corporation,
with its principal place of business located at 27680 Franklin Road, Southfield,
Michigan 48034, and BD’S RESTAURANT GROUP, LLC (“Developer”) with its principal
place of business located at 2024 Watson, Jackson, Missouri 63755 and its
Principals (as defined herein below).


RECITALS


WHEREAS, our Parent has developed a unique System for operating a full-service,
casual/fast-casual Restaurant with liquor license that offers on-premises dining
and carry out with a wide variety of Menu Items, specializing in freshly-made
hamburgers and French fries with superior customer service to its clients;


WHEREAS, our Parent owns the Trademarks used in connection with the System;


WHEREAS, our Parent has granted to us the right to sublicense the right to
develop and operate Bagger Dave’s Legendary Burger Tavern™ Restaurants;


WHEREAS, Franchisor intends to identify the System in the Territory with the
Trademarks;


WHEREAS, Developer wishes to obtain certain rights to develop Restaurants under
the System in the Territory.


NOW, THEREFORE, the parties, in consideration of the undertakings and
commitments set forth herein, agree as follows:


1.
DEFINITIONS



As used in this Agreement the following words and phrases shall have the
meanings attributed to them in this Section:


Action - any cause of action, suit, proceeding, claim, demand, investigation or
inquiry (whether a formal proceeding or otherwise) asserted or instituted by a
third party with respect to which the indemnity described in Section 12 applies.


Agreement - this Area Development Agreement.


Business Days - Each day except Saturday, Sunday and United States Government
legal holidays.


Commencement Date – as specified in Attachment 1.


 
1

--------------------------------------------------------------------------------

 
 
Competing Business - a Restaurant business offering the same or similar
products, including hamburgers, French fries, or other Menu Items, including any
casual, fast-casual, quick-serve, full-service, take-out, or delivery Restaurant
concept.


Confidential Information - all data or facts, not available to the public or
which do not become available to the public, which data and facts shall include
but not be limited to all memoranda, notes, disks, financial statements,
Trademarks, trade dress, copyrights, logos, signage, blueprints, sketches,
recipes, methods, processes, designs, plans, property, reports, documents,
analytical tools, business plans, business contacts, information regarding
operations, manufacturing, administration, merchandising, marketing, costing,
and production information and all extracts and copies thereof prepared by
either party or its officers, agents, employees, attorneys, Representatives, or
consultants, which when used together as they relate to the System reasonably
represent an entity employing the System, which is disclosed to or acquired by
you directly or indirectly from us in the course of activities related to the
development of a business relationship between you and us, or which is obtained
by you through an inspection or tour of our offices, facilities, or Restaurants
or the Restaurants of our Franchisees.


Development Fee - a fee equal to the sum of one hundred percent (100%) of the
Initial Franchise Fee ($30,000) for the first Restaurant to be developed under
the Development Schedule, plus twenty percent (20%) of the Initial Franchise Fee
for each additional Restaurant ($20,000) required to be developed thereafter
pursuant to the Development Schedule.


Development Materials - a description of the Location, a feasibility study
(including, without limitation, demographic data, photographs, maps, artists'
renderings, site plans, a copy of the Lease, and documentation indicating your
prospects to acquire the Location) and such other information related to the
development of the Location as we reasonably request.


Development Schedule - the schedule pursuant to which Developer must develop
Restaurants in the Territory (see, Section 3.A).


Event of Default - as defined in Section 10.


Franchise Agreement – an agreement pursuant to which Developer constructs and
operates a Restaurant during the Development Schedule.


Franchisee - as defined in the Franchise Agreement.


Franchise Fee - an initial per Restaurant fee (more fully defined in the
Franchise Agreement) paid by Developer to us.  The Initial Franchise Fee for the
first Restaurant to be developed under the Development Schedule shall be
$30,000.  The Initial Franchise Fee for each subsequent Restaurant to be
developed under the Development Schedule shall be $20,000.


Location - the proposed Location of the Restaurant.


 
2

--------------------------------------------------------------------------------

 
 
Location Consent - written communication from us to Developer notifying
Developer that a proposed Location has received our consent.
 
Losses and Expenses - all compensatory, exemplary or punitive damages, fines,
charges, costs, expenses, lost profits, reasonable fees of attorneys and other
engaged professionals, court costs, settlement amounts, judgments, costs of or
resulting from delays, financing, costs of advertising material and media
time/space, and costs-of changing, substituting or replacing the same, and any
and all expenses of recall, refunds, compensation, public notices and other such
amounts incurred in connection with the matters described in Section 13.


Material Event of Default - an Event of Default which constitutes a substantial
deviation from the performance required.


Menu Items - Any and all food and beverage products required to be provided to
customers as provided by the Operations Manuals and prepared in accordance with
specified recipes, cooking techniques and procedures pursuant to the System.


New Restaurant Team - a "New Restaurant Opening Team" consisting of our
employees and certain of Franchisee's employees to whom we have consented which
shall perform the functions described in Section 5.


Occupancy Contract - the proposed agreement or document (including, without
limitation, any Lease, deed, contract for sale, contract for deed, land
contract, management contract, license, or other agreement purporting to grant
any right, title, or interest in or to the Location) pursuant to which Developer
shall occupy or acquire rights in any Location.


Operator - an individual designated as described in Section 5.B. who shall
devote his full time and best efforts to the management and supervision of (i)
Developer's duties and obligations hereunder; and (ii) the operation of the
Restaurants.


Operations Manuals – Our confidential operating manuals, as amended from time to
time in our sole discretion, which contain the instructions, requirements,
standards, specifications, methods and procedures for the operation of the
Restaurant including without limitation, (i) those relating to the selection,
purchase, service and sale of all products and services sold at the Restaurant;
(ii) those relating to the maintenance and repair of the Restaurant, buildings,
grounds, equipment, signs, interior and exterior décor items, fixtures and
furnishings; (iii) those relating to employee apparel and dress, accounting,
bookkeeping, record retention and other business Systems, procedures and
operations; and (iv) the purchase, storage, and preparation of all Menu Items.


Our Indemnities – Us, our directors, officers, employees, agents, members,
affiliates, successors and assigns, Parent, affiliates, subsidiaries, and the
respective directors, officers, employees, agents, shareholders, members
affiliates and successors and assigns of each.


Other Concepts - Retail, wholesale, Restaurant, bar, tavern, take-out or any
other type of business involving the production, distribution or sale of food
products, beverages, services, merchandise or other items that do not use one,
some or all of the Trademarks or other names or markets but may utilize some
part of or similar components of the System pursuant to which a Bagger Dave’s
Legendary Burger Tavern™ Restaurant is operated.


 
3

--------------------------------------------------------------------------------

 
 
Parent – AMC Burgers, Inc., the owner of the Trademarks and System.


Payments - all transfers of funds from you to us, including, without limitation,
the Development Fee and reimbursement of expenses.


Permanent Disability - any physical, emotional or mental injury, illness or
incapacity which would prevent the afflicted person from performing his
obligations hereunder for more than ninety (90) consecutive days as determined
by a licensed physician selected by us.


Principal Owner(s) - the persons listed on Attachment 2, who are (and such other
persons or entities to whom we shall consent from time to time) the record and
beneficial owners of, and have the right to vote their respective interests
(collectively one hundred percent (100%)) of your equity interests or the
securities or partnership interest of any person or entity designated by us
which owns or controls a direct or indirect interest in your equity interests of
the Developer.


Project Manager - an individual designated as described in Section 5.C who shall
devote his full time and best efforts to the coordination and completion of
Restaurant construction.


Publicly-Held Entity - a corporation or other entity whose equity securities are
(i) registered pursuant to applicable law; (ii) widely held by the public; and
(iii) traded on a public securities exchange or over the counter pursuant to
applicable law.


Representative - an individual, designated as described in Attachment 1 who (i)
owns an equity interest in the Developer and (ii) is authorized to act on behalf
of, and bind, Developer with respect to this Agreement.


Restaurant - Restaurants operated in accordance with the System under the
registered service marks “Bagger Dave’s Legendary Burger Tavern™” or “Bagger
Dave’s®”.


Security - the capital stock of, partner’s interest in, or other equity or
voting interest in Developer including such interests issued or created
subsequent to the date hereof.


Standards and Specifications - our Standards and Specifications, as amended from
time to time by us, in our sole discretion, contained in, and being a part of,
the Confidential Information pursuant to which you shall develop and operate the
Restaurant in the Designated Area.


System - a unique, proprietary System developed and owned by our Parent (which
may be modified or further developed from time to time in our sole discretion)
for the establishment and operation of full-service Restaurants under the
Trademarks, which includes, without limitation, a distinctive image consisting
of exterior and interior design, decor, color scheme and furnishings; special
recipes, Menu Items and full-service bar; uniform standards, products, services
and specifications; procedures with respect to operations, inventory and
management control (including accounting procedures and policies); training and
assistance; and advertising and promotional programs.


 
4

--------------------------------------------------------------------------------

 
 
Term - the duration of this Agreement commencing on the Commencement Date and
continuing until the date specified on the Development Schedule for the last
Restaurant to be opened.


Territorial Expenses - such costs and expenses incurred by or assessed with
respect to our (or other described party’s) employees, agents and/or
Representatives in connection with activities in the Territory which Developer
is obligated to pay pursuant to this Agreement including, without limitation,
hotel/lodging, transportation and meals, and other related or incidental
expenses.


Territory - the geographical area described in Attachment 1; provided, however,
the Territory shall not include any enclosed malls, institutions (such as
hospitals or schools), airports, airport properties, parks (including theme,
entertainment or amusement parks), casinos, military bases and sports arenas
otherwise located within the Territory, nor a specifically identified restricted
area surrounding any Restaurant located within the Territory as of the date of
this Agreement nor shall it be deemed to convey any exclusivity with respect to
the use of the Trademarks.


Trademarks - certain Trademarks, trade names, trade dress, service marks,
emblems and indicia of origin designated by us from time to time for use in
connection with the operation of the Restaurant pursuant to the System in the
Designated Area, including, without limitation, “Bagger Dave’s Legendary Burger
Tavern™” or “Bagger Dave’s®”.


Training Center - the location(s) specified from time to time by us as the
Training Center.


Transfer - the sale, assignment, conveyance, license, devise, bequest, pledge,
mortgage or other encumbrance, whether direct or indirect, of (i) this
Agreement; (ii) any or all of your rights or obligations herein; or (iii) any
interest in any equity interest, including the issuance of any new equity
interests.


Transferee Owner(s) - the owner of any and all record or beneficial interest in
the capital stock of, partner’s interest in, or other equity or voting interest
in any transferee of a Transfer occurring pursuant to the Terms of Section 8.


Wage Expenses - such wages and/or salaries (including a reasonable allocation of
the cost of benefits) of, or with respect to, our (or other described party’s)
employees, agents and/or Representatives to be reimbursed to us or such party as
described herein.


 
5

--------------------------------------------------------------------------------

 


2.
DESIGNATED RIGHTS; TERM



A.          We grant to Developer the right, and Developer accepts the
obligation, subject to the Terms and conditions herein, to develop and operate
the number of Restaurants set forth in the Development Schedule (set forth in
Attachment 1) as may be approved by us in accordance with its then-current site
consent procedures.  The Restaurants shall be developed and operated in the
Territory pursuant to the System.  For so long as no Event of Default has
occurred and is continuing and no event has occurred which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default, we will
neither develop, nor authorize any other person to develop Restaurants in the
Territory during the Term.  You acknowledge and agree that we and our affiliates
have the unrestricted right to operate and franchise others to operate
Restaurants outside the Territory.


B.           We reserve the right to use some parts of or similar components of
the System in connection with Other Concepts.


    C.           We expressly reserve the right, and Developer acknowledges that
we have the exclusive unrestricted right, to engage, directly and indirectly,
through its employees, developers, Franchisees, licensees, agents and others
within the Territory, in Other Concepts.  Such Other Concepts may compete with
Developer directly or indirectly.  Developer shall have no rights with respect
to Other Concepts.


D.          Subject to Sections 3 and 4 hereof, Developer shall exercise the
rights granted herein for each Restaurant by executing, delivering and otherwise
performing pursuant to a Franchise Agreement.


E.           Unless sooner terminated as provided herein, this Agreement shall
commence on the Commencement Date and continue until the expiration of the
Term.  This Agreement shall automatically expire on the date specified in
Section 3.A. as the opening date for the last Restaurant to be opened.


F.           Upon any termination or expiration of this Agreement, (i) Developer
shall not develop additional Restaurants in the Territory pursuant to this
Agreement; provided, however, that Developer may complete development of and/or
operate Restaurants under then-existing Franchise Agreements signed by us,
subject to the Terms and conditions thereof; and (ii) we may develop, or
authorize others to develop, Restaurants in the Territory.
 
 
6

--------------------------------------------------------------------------------

 
 
G.           The rights granted under this Agreement are limited to the right to
develop and operate Restaurants located in the Territory, and do not include (i)
any right to sell products or Menu Items identified by the Trademarks at any
Location or through any other channel or method of distribution, including
without limitation, the internet, world wide web or other existing or future
form of electronic commerce, other than at Restaurants within the Territory;
(ii) any right to sell products and Menu Items identified by the Trademarks to
any person or entity for resale or further distribution; or (iii) any right to
exclude, control or impose conditions on our development or operation of
franchised, company or affiliate-owned Restaurants at any time or at any
Location outside the Territory.  You may not use any part of any of the
Trademarks as any part of your name of your corporation, partnership, limited
liability company or other business entity.


H.           This Agreement is not a Franchise Agreement and you have no right
to use in any manner the Trademarks by virtue of this Agreement.  You have no
right under this Agreement to sublicense or subfranchise others to operate a
business or Restaurant or use the System or Trademarks.


3.
DEVELOPMENT SCHEDULE; LOCATION SELECTION; OCCUPANCY CONTRACT; DEVELOPMENT
MATERIALS



A.          Developer shall develop, open, commence operation of and
continuously operate pursuant to the respective Franchise Agreements the minimum
of Restaurants in the Territory, pursuant to the Development Schedule as
described in Attachment 1 to the Area Development Agreement.


B.           Each Restaurant and the cumulative number of Restaurants indicated
in the Development Schedule shall be OPEN AND OPERATING by the date(s) specified
therein. Developer shall select a Location that we approve no later than six (6)
months before the scheduled OPEN AND OPERATING date.  Our consent to any
Location or execution of a Franchise Agreement shall not waive, extend or modify
the Development Schedule.  Unless otherwise agreed and approved by us, the
Restaurants shall refer to Bagger Dave’s Legendary Burger Tavern™ Restaurants
operating pursuant to the System.


If the Developer shall close any Location, whether voluntarily or involuntarily,
and whether as a result of the loss of possession of the premises, by fire or
other casualty, or otherwise, the Developer shall locate and secure a suitable
alternative Location or premises approved by us within six (6) months from the
loss of possession of the original site, and shall be open for business at the
new Location not more than twelve (12) months following the closing of the prior
Location.  If a suitable alternative Location is not secured and opened as
hereinabove described, this Agreement and the right of the Developer to develop
additional Locations under this Agreement shall terminate.  The opening of a
Location in replacement of another Location under this paragraph shall not
satisfy the Franchisee’s obligation to open Locations under this Section 3 of
this Agreement.


 
7

--------------------------------------------------------------------------------

 
 
C.           We make no representation or warranty as to the number of
Restaurants that can be operated in the Territory.  Developer assumes all cost,
liability, expense, risk and responsibility for locating, obtaining, and
developing Locations for Restaurants, and for constructing and equipping
Restaurants at such Locations.  Prior to execution of each Franchise Agreement,
Developer shall obtain our consent to each Location (including, without
limitation, the Trademarks which shall be used to identify the Restaurant at the
Location to the public) pursuant to the time frames set forth in Section 3.A.
above in accordance with our then-existing Location selection criteria and
procedures including:


(1)           submission of all Development Materials to us; and


(2)           with respect to each Restaurant to be developed hereunder,
completion of one (1) Location visit by us at our sole cost and expense, if we
require.


(3)           You must not be in default of this Agreement, any Franchise
Agreement entered into pursuant to this Agreement or any other agreement between
you and any of your affiliates and us or any of our affiliates.  You must have
satisfied on a timely basis all monetary and material obligations under the
Franchise Agreements for all existing Restaurants.


D.           Within thirty (30) days following receipt of all Development
Materials and completion of any such visit, we shall consent to or reject such
Location.  Our failure to consent shall constitute rejection of such
Location.  Promptly after our consent is obtained, but prior to commencing
construction at such Location, Developer shall execute a Franchise Agreement and
pay the Franchise Fee.


E.           Neither our (i) consent to, nor (ii) assistance in the selection
of, any Location shall constitute our representation or warranty that a
Restaurant operated at such Site will be profitable or meet any financial
projection.


F.           We shall have the right to review and consent to the Occupancy
Contract prior to the execution thereof.  A copy of the proposed Occupancy
Contract shall be provided to us within thirty (30) days of the date of our
consent.  The Occupancy Contract shall be executed by all necessary parties
within thirty (30) days following our consent thereto.  Developer shall furnish
us a complete copy of the executed Occupancy Contract within the (10) days after
execution.  Unless it conveys to Developer fee simple title to the Location, the
landlord shall consent to the Conditional Assignment of Lease, attached as
Exhibit H to the Franchise Disclosure Document, consistent with the Terms of the
Franchise Agreement.  Landlord and Developer shall not amend the Occupancy
Contract in any way which is inconsistent with the provisions of the Franchise
Agreement or the Conditional Assignment of Lease.


G.           Notwithstanding the Terms of Section 3.F, Developer shall:
 
(1)           deliver to us, immediately after delivery to or by Developer, any
notice of default under the Occupancy Contract which threatens or purports to
terminate the Occupancy Contract or result in a foreclosure thereof; and


 
8

--------------------------------------------------------------------------------

 
 
(2)           permit us or our Representative to enter the Restaurant premises
to protect the Trademarks or the System or to cure any Event of Default or
default under the Occupancy Contract or the applicable Franchise Agreement, all
at Developer's expense.


H.          If Developer owns the Location in fee simple, Developer must grant
to us the option to purchase the real estate upon which a Restaurant is located
(and hereinafter referred to as the “Real Estate”) upon the expiration without
renewal or termination of a Franchise Agreement or termination of the
Agreement.  Any Transfer, renewal, extension, or amendment of the Franchise
Agreement shall not affect this Option Agreement unless expressly so
provided.  The Terms of the Option rights are detailed in Exhibit I to the
Franchise Disclosure Document.
 
I.           Developer shall abide by the Terms of the Franchise Agreement
executed in connection with each Restaurant.


J.            We shall provide Developer with a copy of sample and generic plans
and specifications for the construction of a typical Restaurant which plans and
specifications may be an existing Restaurant or our then-current
prototype.  Developer acknowledges our ownership of the plans and
specifications, together with any copyright rights in or to such
materials.  Developer shall observe our reasonable requests concerning copyright
notices.


K.           YOU ACKNOWLEDGE THAT YOU HAVE CONDUCTED AN INDEPENDENT
INVESTIGATION OF THE PROSPECTS FOR THE ESTABLISHMENT OF RESTAURANTS WITHIN THE
TERRITORY, AND RECOGNIZE THAT THE BUSINESS VENTURE CONTEMPLATED BY THIS
AGREEMENT INVOLVES BUSINESS AND ECONOMIC RISKS AND THAT YOUR FINANCIAL AND
BUSINESS SUCCESS WILL BE PRIMARILY DEPENDENT UPON THE PERSONAL EFFORTS OF YOU
AND YOUR MANANGEMENT AND EMPLOYEES.  WE EXPRESSLY DISCLAIM THE MAKING OF, AND
YOU ACKNOWLEDGE THAT YOU HAVE NOT RECEIVED, ANY ESTIMATES, PROJECTIONS,
WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, REGARDING THE POTENTIAL GROSS
SALES, PROFITS, EARNINGS OR THE FINANCIAL SUCCESS OF THE RESTAURANTS YOU DEVELOP
WITHIN THE TERRITORY.


L.           You recognize and acknowledge that this Agreement requires you to
open Restaurants in the future pursuant to the Development Schedule.  You
further acknowledge that the estimated expenses and investment requirements set
forth in Items 6 and 7 of our Franchise Disclosure Document are subject to
increase over time, and that future Restaurants likely will involve greater
initial investment and operating capital requirements than those stated in this
Franchise Disclosure Document provided to you prior to the execution of this
Agreement.  You are obligated to execute all the Franchise Agreements and open
all of the Restaurants on the dates set forth in the Development Schedule,
regardless of: (i) the requirement of a greater investment; (ii) the financial
condition or performance of your prior Restaurants; or (iii) any other
circumstances, financial or otherwise.  The foregoing shall not be interpreted
as imposing any obligation upon us to execute the Franchise Agreements under
this Agreement if you have not complied with each and every condition necessary
to develop the Restaurants.
 
 
9

--------------------------------------------------------------------------------

 
 
4.
FEES AND PAYMENTS



A.           In consideration of the development rights granted herein,
Developer shall pay to us upon execution of this Agreement the Development
Fee.  Under no circumstances shall Developer be entitled to any refund of any
portion of the Development Fee.


B.           The Franchise Fee to be paid by Developer for each new Restaurant
to be developed under the Development Schedule set forth in Section 3.A hereof
shall be Thirty Thousand and 00/100 Dollars ($30,000.00) for the first
Restaurant to be developed under the Development Schedule and Twenty Thousand
and 00/100 Dollars ($20,000) for each subsequent Restaurant to be developed
under the Development Schedule, payable upon execution of the Franchise
Agreement for each Restaurant in accordance with the Development
Schedule.  Developer shall receive a credit against the payment of the Franchise
Fee due for each Restaurant developed pursuant to the Development Schedule as
follows:


Restaurant No.
Amount of Credit
1
$30,000.00
2 or more
$4,000.00



C.           (1)           All Payments shall be submitted to us at the address
provided in Section 14 hereof, in care of the “Chief Financial Officer,” or such
other address as we shall designate in writing.
 
(2)          Payments shall be received by us (i) upon execution hereof in the
case of the Development Fee; (ii) upon execution of each Franchise Agreement;
and (iii) not more than thirty (30) days after date of invoice for all other
Payments.  Delinquent Payments shall bear interest from the due date until
received by us at one and one-half percent (1.5%) per month or the maximum rate
permitted by law, whichever is less.


D.           Developer shall not withhold or off-set any portion of any Payment
due to our alleged non-performance under this Agreement or any other agreement
by and between us and Developer or their respective Parent corporations,
subsidiaries or affiliates.


5.
REPRESENTATIVE; OPERATOR; RESTAURANT MANAGERS; TRAINING



A.           Developer hereby designates the person identified in Attachment 1
as the Representative.  Any replacement Representative shall be designated
within ten (10) days of the prior Representatives’ resignation or
termination.  Each Representative shall attend and successfully complete to our
satisfaction, all of our required training programs, including, without
limitation, the management training program and the staff training program.  The
Representative shall be the same individual under each Franchise Agreement.


B.           Developer hereby designates the person identified in Attachment 1
as the Operator.  Any replacement Operator shall be designated within ten (10)
days of the prior Operator's resignation or termination.  Each Operator shall
attend and successfully complete at the Training Center within six (6) months of
appointment our management training program and staff training program (see
Section 5.D.).  The Operator hereunder and the Franchisee Designate under each
Franchise Agreement shall not be the same individual.


 
10

--------------------------------------------------------------------------------

 
 
C.           Not less than sixty (60) days prior to the commencement of
Restaurant construction, Developer shall designate the Project Manager.  Any
replacement Project Manager shall be designated within ten (10) days of the
prior Project Manager's resignation/termination.


D.           The requisite number of Restaurant Managers, as we determine, shall
be employed by Franchisee for each Restaurant developed hereunder.  All
Restaurant Managers shall attend and successfully complete our management
training program for Restaurant Managers.   Any previously-trained Restaurant
Manager who is not a Franchisee Designate, but has been selected to become a
Franchisee Designate shall attend and successfully complete such additional
training as we may require.  At the time that Developer and all of Developer’s
affiliates have opened three (3) Restaurants, Developer shall designate one (1)
of its Restaurants as a Training Center for the training of all management
personnel of Developer and all of Developer's affiliates.  Developer’s Training
Center shall be approved by us and continue to meet the standards as provided in
our Operations Manuals.


E.           Each Operator, each Franchisee Designate, Project Manager and all
Restaurant Managers shall be approved by us and shall have satisfactorily
completed the training required by us and shall be certified or approved by us
as meeting our minimum qualifications on an annual basis.  Developer shall bear
all costs and expenses related to the required training for each Operator, each
Franchisee Designate, Project Manager and Restaurant Manager consistent with the
Franchise Agreement.  Our approval of any Operator, Franchisee Designate,
Project Manager or Restaurant Manager shall not be construed as our endorsement
of same and shall not be construed by Developer as a representation or warranty
by us that any person accepted or consented to can or will perform the functions
of the job for which the person is hired; Developer shall remain solely liable
and responsible for all hiring decisions, regardless of our approval of any
Operator, Franchisee Designate, Project Manager or Restaurant Manager.


F.           We shall provide instructors, facilities and materials for training
at the Training Center, and may provide, at our option, other training programs
at non-Training Center Locations as we may designate from time to time in the
Operations Manuals or otherwise in writing.  Developer shall reimburse us for
any Territorial Expenses or other direct expenses incurred by us for such other
training programs.


G.           We are not obligated to perform our training services to
Developer’s particular level of satisfaction, but as a function of our
experience, knowledge and judgment.  We make no representation or warranty that
the person trained can adequately perform the job function to which the person
is assigned.  Developer acknowledges and accepts all responsibility for the
proper job performance of each and every employee.


H.           Except as provided herein, Developer shall bear all costs and
expenses relating to any Representative, Operator, Franchisee Designate, Project
Manager and Restaurant Manager training.


 
11

--------------------------------------------------------------------------------

 
 
I.           The New Restaurant Team shall assist in (i) training Franchisee's
employees at each Restaurant; and (ii) the opening of each Restaurant.  The New
Restaurant Team for a Restaurant typically consists of a combined total of
approximately four (4) employees of ours and Franchisee (the actual number of
members shall be determined by us in our sole discretion, depending upon the
number of Restaurant Locations already open and operating by Developer and such
other criteria as we deem reasonable).  The members of the New Restaurant Team
shall be subject to our consent.  The number of our employees selected to serve
on the New Restaurant Team for a Restaurant is determined according to the
following schedule, provided however, we may elect to modify this schedule in
the event the total number of people on the New Restaurant Team is greater or
less than four (4):




Restaurant No.
Operated
By Developer
No. of Our
Employees on the
New Restaurant Team
No. of Team
Members Paid for
by Us
Team Members
Paid for by
Developer
1 & 2
4
4
0
3
2
2
2
4
1
3
3
5 or more
0
4
4



In the event we determine that more than four (4) New Restaurant Team members
are necessary for an opening, a Developer with five (5) or more Restaurants open
(inclusive of the new Restaurant) shall be responsible for the costs associated
with the team members in excess of four (4).  For Developers with less than five
(5) Restaurants open, we will bear the costs of the additional team members.


If Franchisee fails or is unable to timely provide such employees, we may, but
shall not be obligated to, staff the New Restaurant Team with our employees.  We
and Franchisee shall each be responsible for: (a) making all travel, per diem
food and lodging arrangements, and (b) the wage and other expenses of the New
Restaurant Team members provided by each; provided, however, that Franchisee
shall reimburse us for the Territorial Expenses and the Wage Expenses of our
employees who are provided as a result of Franchisee’s failure or inability to
provide Franchisee employees for participation on the New Restaurant Team.


 
12

--------------------------------------------------------------------------------

 


6.
CONFIDENTIAL INFORMATION



A.           (1)           Neither Developer nor any Principal shall
communicate, disclose or use any Confidential Information except as (i)
permitted herein or (ii) required by law, and shall use all reasonable efforts
to maintain such information as secret and confidential.  Neither Developer nor
any Principal shall, without our prior consent, copy, duplicate, record or
otherwise reproduce any Confidential Information.  Confidential Information may
be provided to employees, agents, consultants and contractors only to the extent
necessary for such parties to provide services to Developer.  Prior to such
disclosure of any Confidential Information, each of such employees, agents,
consultants and contractors shall (a) be advised by Developer of the
confidential and proprietary nature of the Confidential Information, and (b)
agree to be bound by the terms and conditions of Section 6 of this Agreement or
the Confidentiality and Non-Disclosure Agreement and Covenant Not to Compete
which is part of the Franchise Agreement documents.  Notwithstanding such
agreement, Developer shall indemnify Our Indemnitees from any damages, costs or
expenses resulting from or related to any disclosure or use of Confidential
Information by its agents, employees, consultants and contractors.


(2)           In the event Developer or Developer's employees, agents,
consultants, or contractors receive notice of any request, demand, or order to
Transfer or disclose all or any portion of the Confidential Information,
Developer shall immediately notify us thereof, and shall fully cooperate with
and assist us in prohibiting or denying any such Transfer or disclosure.  Should
such Transfer or disclosure be required by a valid, final, non-appealable court
order, Developer shall fully cooperate with and assist us in protecting the
confidentiality of the Confidential Information to the maximum extent permitted
by law.


(3)           Developer and each Principal acknowledge our exclusive ownership
of the Confidential Information, the System, and the Trademarks.  Neither
Developer nor any Principal shall, directly or indirectly, contest or impair our
exclusive ownership of, and/or license with respect to, the Confidential
Information, the System or the Trademarks.


B.           If Developer develops improvements (as we determine) to the
Confidential Information, Developer and the Principals shall each, without
additional consideration, execute such agreements and other documentation as
shall be deemed necessary by us, granting exclusive ownership thereof to
us.  All such improvements shall be Confidential Information.


C.           Developer, each Principal, each Operator, Representative,
Franchisee Designate, Project Manager, and Restaurant Manager and all other
employees of Developer shall execute and deliver to us a Confidentiality and
Non-Disclosure Agreement and Covenant Not to Compete, the form attached as
Exhibit F to the Franchise Disclosure Document.  Notwithstanding the execution
of such Confidentiality and Non-Disclosure Agreement and Covenant Not to
Compete, Developer shall indemnify Our Indemnitees from any damages, costs or
expenses resulting from or related to any disclosure or use of Confidential
Information by any Principal, Operator, Representative, Franchisee Designate,
Project Manager, Restaurant Manager or other employees of Developer.


 
13

--------------------------------------------------------------------------------

 
 
D.           Immediately upon any Termination or expiration hereof, Developer
and each Principal, Operator, Representative, Franchisee Designate, Project
Manager, Restaurant Manager and all other employees of Developer shall return
the Confidential Information including, without limitation, that portion of the
Confidential Information which consists of analyses, compilations, studies or
other documents containing or referring to any part of the Confidential
Information, prepared by Developer or such Principal, Operator, Representative,
Franchisee Designate, Project Manager, Restaurant Manager and all other
employees of Developer, their agents, Representatives or employees, and all
copies thereof.


7.
DEVELOPER’S REPRESENTATIONS AND WARRANTIES; AFFIRMATIVE AND NEGATIVE COVENANTS



A.           In the event Developer is a corporation, limited liability company,
or partnership, Developer represents and warrants to us as follows:


(1)           Developer is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with all requisite power
and authority to own, operate and lease its assets (real or personal), to carry
on its business, to enter into this Agreement and perform its obligations
hereunder.  Developer is duly qualified to do business and is in good standing
in each jurisdiction in which its business or the ownership of its assets
requires.


(2)           The execution, delivery and performance by Developer of this
Agreement, any Franchise Agreement and all other agreements contemplated herein
has been duly authorized by all requisite action and no further action is
necessary to make this Agreement, any Franchise Agreement or such other
agreements valid and binding upon it and enforceable against it in accordance
with their respective Terms.  Neither the execution, delivery nor performance by
Developer of this Agreement, any Franchise Agreement or any other agreements
contemplated hereby will conflict with, or result in a breach of any Term or
provision of Developer's articles of incorporation, by-laws, partnership
agreement or other governing documents or under any mortgage, deed of trust or
other contract or agreement to which Developer is a party or by which it or any
of its assets are bound, or breach any order, writ, injunction or decree of any
court, administrative agency or governmental body.


(3)           Developer's articles of incorporation, by-laws, partnership
agreement and other governing documents expressly limit Developer's business
activities solely to the development and operation (pursuant to this Agreement
and the Franchise Agreements) of the Restaurants.


(4)           Certified copies of Developer's articles of incorporation,
by-laws, partnership agreement, other governing documents and any amendments
thereto, including board of director's or partner's resolutions authorizing this
Agreement are attached hereto as Attachment 2.


(5)           A certified current list of all Principals is attached hereto as
Attachment 2.
 
 
14

--------------------------------------------------------------------------------

 


(6)           Developer's articles of incorporation or other governing
documents, or partnership agreement limit Transfers as described in Sections
8.B.(2) and 8.C.


(7)           Each Security shall bear a legend (in a form to which we shall
consent) indicating that any Transfer is subject to Sections 8.B and 8.C.


(8)           Developer represents, warrants and covenants to us that (1)
neither Developer, nor any individual or entity owning directly or indirectly
any interest of Developer (if Developer is a business entity) or their
respective affiliates or the funding sources for any of the foregoing is an
individual or entity whose property or interests are subject to being blocked
under Executive Order 13224 issued by the President of the United States of
America, the Terrorism Sanctions Regulations (Title 31 Part 595 of the U.S. Code
of Federal Regulations), the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the U.S. Code of Federal Regulations), the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the U.S.
Code of Federal Regulations), and the Cuban Assets Control Regulations (Title 31
Part 515 of the U.S. Code of Federal Regulations), and all other present and
future federal, state and local laws, ordinances, regulations, policies, lists
(including, without limitation, the Specially Designated Nationals and Blocked
Persons List) and any other requirements of any Governmental Authority
(including, without limitation, the United States Department of the Treasury
Office of Foreign Assets Control) addressing, relating to, or attempting to
eliminate, terrorist acts and acts of war, each as hereafter supplemented,
amended or modified from time to time, and the present and future rules,
regulations and guidance documents promulgated under any of the foregoing, or
under similar laws, ordinances, regulations, policies or requirements of other
states or localities (“OFAC Laws and Regulations”) or is otherwise in violation
of any of the OFAC Laws and Regulations; (2) neither Developer nor any
individual or entity owning directly or indirectly any interest of Developer or
their respective affiliates or the funding sources for any of the foregoing, (a)
is under investigation by any government authority form, or has been charged
with, or convicted of, OFAC Laws and Regulations, (b) has been assessed any
penalties under these laws, or (c) has had any of its funds seized or forfeited
in any Action under these laws; (3) neither Developer nor any individual or
entity owning directly or indirectly any interest of Developer or their
respective affiliates or the funding sources for the foregoing is directly or
indirectly owned or controlled by the government of a county that is subject to
an embargo imposed by the United States Government, nor acting on behalf of a
government; (4) has taken all reasonable measures to ensure compliance with all
OFAC Laws and Regulations ; and (5) Developer shall take all reasonable measures
to continue compliance with all OFAC Laws and Regulations during the Term
of  this Agreement.


(9)           Developer and Principal Owners, and Developer’s officers,
directors, shareholders, partners, members and managers, (if any) acknowledge
that their respective entire knowledge of the operation of a Bagger Dave’s
Legendary Burger Tavern™ Restaurant and the System, including without limitation
the knowledge or know-how regarding the specifications, standards and operating
procedures of the services and activities, is derived from information we
disclose to you and that certain information is proprietary, confidential, and
constitutes our trade secrets.  The Term “trade secrets” refers to the whole or
any portion of know-how, knowledge, methods, specifications, processes,
procedures and/or improvements regarding the business that is valuable and
secret in the sense that it is not generally known to our competitors, any
proprietary information contained in our Operations Manuals or otherwise
communicated to you in writing, verbally or through the internet or other online
or computer communications and any other knowledge or know-how concerning the
methods of operation of the Restaurants.  You and your Principal Owners,
officers, directors, shareholders, partners, members, and managers (if any),
jointly and severally, agree that at all times during and after the Term of this
Agreement, you will maintain the absolute confidentiality of all such
proprietary information and will not disclose, copy, reproduce, sell or use any
such information in any other business or in any manner not specifically
authorized or approved in advance in writing by us.  We require that you obtain
nondisclosure and confidentiality agreements and covenants not to compete in a
form satisfactory to us from the individuals listed in the first sentence of
this paragraph and other key employees.


 
15

--------------------------------------------------------------------------------

 
 
(10)           You must comply with all requirements of all applicable federal,
state and local laws, rules and regulations.


B.           Developer affirmatively covenants with us as follows:


(1)           Developer shall perform its duties and obligations hereunder and
under any Franchise Agreement and shall require each Operator, Franchisee
Designate, Project Manager and Restaurant Manager to dedicate their respective
full time and best efforts to the development, construction, management,
operation, supervision and promotion of the Restaurants in accordance with the
Terms and conditions hereof.


(2)           Developer shall promptly provide us with all information
concerning any new process or improvements in the development, construction,
management, operation, supervision or promotion of the Restaurants developed by
Developer or any Principal without compensation. Developer and the Principals
shall each execute such agreements and other documentation as shall be deemed
necessary by us, granting us exclusive ownership thereof.


(3)           Developer shall comply with all requirements of applicable rules,
regulations, statutes, laws and ordinances.


(4)           Developer shall maintain a current list of all Principals and
deliver a certified copy thereof to us upon (i) any Transfer; or (ii) request.


(5)           Each Security issued subsequent to the date hereof shall be in
compliance with Section 7.A.(7).


C.           Developer acknowledges and/or negatively covenants with us as
follows:


(1)           Developer shall not amend its articles of incorporation, by-laws,
partnership agreement or other governing documents in a manner which is
inconsistent with Sections 7.A.(3), 8.B.(2) and 8.C.


(2)           Developer shall not, remove or permit removal from any Security or
its partnership agreement, or issue any Security that does not have endorsed
upon it, the legend described in Section 7.A.(7).


 
16

--------------------------------------------------------------------------------

 
 
(3)           Developer and each Principal shall receive valuable, unique
training, trade secrets and the Confidential Information which are beyond the
present skills, experience and knowledge of Developer, any Principal and
Developer's employees.  Developer and each Principal acknowledge that (i) such
training, trade secrets and the Confidential Information (a) are essential to
the development of the Restaurant and (b) provide a competitive advantage to
Developer; and (ii) access to such training, trade secrets and the Confidential
Information is a primary reason for their execution of this Agreement.  In
consideration thereof, Developer and each Principal covenant that, during the
Term and for a period of five (5) years after the expiration or termination
hereof, neither Developer nor any Principal shall, directly or indirectly:


(a)           employ or seek to employ any person (or induce such person to
leave his or her employment) who is, or has within one (1) year been, employed
(i) by us, (ii) by any Developer or Franchisee of ours, or (iii) in any other
concept or System owned, operated or franchised by an Affiliate, as a director,
officer or in any managerial capacity;


(b)           own, maintain, operate or have any interest in any Competing
Business;


(c)           own, maintain, operate or have any interest in any Competing
Business which business is, or is intended to be, located in the Territory; or


(d)           own, maintain, operate or have any interest in any Competing
Business which business is, or is intended to be, located within a ten (10) mile
radius of any Restaurant which is a part of a concept or System owned, operated,
or franchised by us or any Affiliate.


(4)           Sections 7.C.(3)(b), (c) and (d) shall not apply to an interest
for investment only of five percent (5%) or less of the capital stock of a
Publicly-Held Entity if such owner is not a director, officer or manager
therefore or consultant thereto or to businesses operated pursuant to a
Franchise Agreement with us.  You and Each Principal Owner shall be jointly and
severally liable to us for a violation of Section 7.C(3)(a) the amount of two
times the annual compensation of our employee or former employee whom you
employ, which amount shall be deemed liquidated damages and not a penalty.  The
parties agree that a precise calculation of the full extent of the damages that
Franchisor will incur on a violation of this non-solicitation provision of this
Agreement as a result of Franchisee’s default is difficult and the parties
desire certainty in this matter and agree that the lump sum payment provided
under this Section is reasonable in light of the damages for premature
termination that Franchisor will incur.  This payment is not exclusive of any
other remedies that Franchisor may have including attorneys’ fees and costs.


D.           Each of the foregoing covenants is independent of each other
covenant or agreement contained in this Agreement or in any Franchise Agreement.


 
17

--------------------------------------------------------------------------------

 
 
E.           We may, in our sole discretion, reduce the area, duration or scope
of any covenant contained in Section 7.C. without Developer’s or any Principal’s
consent, effective upon notice to Developer.  Developer and each Principal shall
comply with any covenant as so modified.


F.           Developer’s representations, warranties, covenants and agreements
herein are continuing representations, warranties, covenants and agreements each
of which shall survive the expiration or termination hereof.


8.
TRANSFER



A.           We may assign this Agreement, or any of its rights or obligations
herein, to any person or entity without Developer’s or any Principal’s consent;
provided, however, that our obligations which are assigned shall be fully
assumed by the party to whom we assign such obligations.


B.           (1)           Developer and each Principal acknowledge that
Developer’s rights and obligations herein and in each Franchise Agreement are
personal to Developer and that we have entered into this Agreement and will
enter into each Franchise Agreement relying upon the business skill, experience
and aptitude, financial resources and reputation of Developer and each
Principal. Therefore, neither Developer nor any Principal, their respective
successors or permitted assigns, shall complete, or allow to be completed, any
Transfer without our consent.  Any purported Transfer, by operation of law or
otherwise, without our consent shall be null and void and constitute an Event of
Default.


(2)          We may require satisfaction of any of the following conditions and
such other conditions as we may reasonably require prior to consenting to any
Transfer, each of which Developer acknowledges and agrees is reasonable and
necessary:


(a)           no Event of Default shall have occurred and be continuing and no
event shall have occurred which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default;


(b)           Developer and/or any affected Principal shall deliver a general
release of any and all claims against Our Indemnitees including, without
limitation, claims arising under this Agreement and any Franchise Agreement, in
a form acceptable to us;


(c)           Developer and/or any affected Principal shall remain liable for
the performance of its obligations, covenants and agreements herein through the
date of Transfer and shall execute all instruments reasonably requested by us to
evidence such liability;


(d)           the Transferee and all Transferee Owners, as applicable, shall (i)
make each of Developer’s and Principal’s representations and warranties; (ii)
assume full, unconditional, joint and several liability for, and agree to
perform from the date of Transfer, each of Developer’s and Principal’s
obligations, covenants and agreements herein; and (iii) execute all instruments
(in a form acceptable to us) reasonably requested by us to evidence the
foregoing;


 
18

--------------------------------------------------------------------------------

 
 
(e)           the Transferee and all Transferee Owners shall satisfy, in our
reasonable judgment, our then-existing criteria for Bagger Dave’s Legendary
Burger Tavern™ developers or principals, as applicable, including, without
limitation: (i) education; (ii) business skill, experience and aptitude; (iii)
character and reputation; and (iv) financial resources;


(f)           the Transferee and all Transferee Owners shall execute (without
extending the Term) the standard form of development agreement then being
offered to new System developers or other form of this Agreement as we request
and such other ancillary agreements as we may request for the development of the
Restaurants, which shall supersede this Agreement and its ancillary documents
and the Terms of which may differ from the Terms hereof; provided, however, that
the Transferee shall not be required to pay the Development Fee (Transferee
shall pay all Franchise Fees and other fees described in each Franchise
Agreement which have not already been paid in full by Developer); and


(g)           at the Transferee's expense, the Transferee's Representative, any
Franchisee Designate(s), Operator, and Restaurant Managers shall complete such
training as then-required (if not previously trained pursuant to the Terms
hereof), upon such Terms and conditions as we may reasonably require.


C.           Developer and each Principal agree that we shall have the right of
first refusal with respect to all bona fide written offers to purchase which
Developer receives with respect to any Transfer.  Any time that Developer
receives a bona fide offer to purchase, Developer shall inform us in writing of
all of the terms and conditions of the offer and provide us with a copy of any
written offer to purchase.  Any such offer must be in writing and signed by the
offeree to be considered bona fide.  We may, within ninety (90) days after
receiving the notice of the bona fide offer, notify Developer, in writing, of
its election to exercise its right of first refusal with regard to such Transfer
on the same terms and conditions, only, as are contained in that offer.  If the
offer provides for any Payments in the form of property other than cash, we can
substitute cash for the fair market value of such property or services.  If we
waive or fail to exercise our right of first refusal, and subject to the
conditions continued in this Agreement can complete the proposed sale or
Transfer, but only to the bona fide offeree, and only in the same terms and
conditions as were disclosed to us.  Such sale must be completed within ninety
(90) days after the expiration of our right of first refusal period or if
earlier, the date on which we waived its option rights in writing.


D.           In the event we consent to any proposed Transfer, there shall be
paid to us a fee of Twenty Thousand and 00/100 Dollars ($20,000.00), or such
greater amount as is necessary to reimburse us for its costs and expenses
associated with reviewing the proposed Transfer including, without limitation,
Territorial Expenses, legal and accounting fees and Wage Expenses.  No such fee
shall be payable with respect to a transaction with us described in Section 8.C.


E.           In the event Developer or any Principal is a natural person,
Developer or his administrator, executor, guardian or personal representative
shall promptly notify us of the death or Permanent Disability of such Developer
or such Principal.  Any Transfer upon death or Permanent Disability shall be
subject to the terms and conditions described in Sections 8.B.(2) and 8.C. and
shall be completed prior to a date which is (i) one (1) year after the date of
death; or (ii) ninety (90) days after the date Developer or such Principal
becomes, or is deemed to be, Permanently Disabled.  Developer or any Principal
refusing to submit to examination with respect to Permanent Disability shall be
deemed Permanently Disabled.


 
19

--------------------------------------------------------------------------------

 
 
F.           Our consent to any Transfer shall not constitute a waiver of (i)
any claims it may have against the Transferor; or (ii) the Transferee's
compliance with the Terms hereof.


9.
CONSENT AND WAIVER



A.           When required, Developer or any Principal shall make a written
request for our consent in advance and such consent shall be obtained in
writing.  Our consent shall not be unreasonably withheld.  The foregoing
notwithstanding, where either party’s consent is expressly reserved to such
party’s sole discretion, the exercise of such discretion shall not be subject to
contest.


B.           WE MAKE NO REPRESENTATIONS OR WARRANTIES UPON WHICH DEVELOPER OR
ANY PRINCIPAL MAY RELY AND ASSUME NO LIABILITY OR OBLIGATION TO DEVELOPER, ANY
PRINCIPAL OR ANY THIRD PARTY BY PROVIDING ANY WAIVER, ADVICE, CONSENT OR
SERVICES TO DEVELOPER OR DUE TO ANY DELAY OR DENIAL THEREOF.


10.
DEFAULT AND REMEDIES



10.01      A.           The following shall constitute Events of Default by
Developer or any Principal for which there shall be no opportunity to cure and
for which notice of termination is not required: (i) failure to comply with the
Development Schedule; (ii) the breach or falsity of any representation or
warranty herein; (iii) failure to deliver executed covenants as required in
Section 6.C; (iv) failure to comply with or perform its covenants, obligations
and agreements herein; (v) any Transfer that (a) occurs other than as provided
in Section 8 or (b) fails to occur within the time periods described in Section
8 (notwithstanding any lack of, or limits upon, the enforceability of any Term
or provision of Sections 7 or 8); (vi) Developer (a) is adjudicated, or is,
bankrupt or insolvent, (b) makes an assignment for the benefit of creditors, or
(c) seeks protection from creditors by petition in bankruptcy or otherwise or
there is filed against Developer a similar petition which is not dismissed
within thirty (30) days; (vii) the appointment of a liquidator or receiver for
(a) all or substantially all of Developer's assets or (b) any Restaurant is
sought which is not dismissed within thirty (30) days; (viii) breach or failure
to perform any other term or condition of this Agreement; (ix) an Event of
Default shall arise under any Franchise Agreement under which Franchisee has no
opportunity to cure; (x) Developer or any Principal pleads guilty or no contest
to or is convicted of a felony or a crime involving moral turpitude or any other
crime or offense that we reasonably believe is likely to adversely affect the
Trademarks, the System or the goodwill associated therewith (whether in the
Territory or elsewhere) or our interest therein; or (xi) any (a) two (2) or more
Events of Default shall arise under any single subsection of Section 10.0l.B or
(b) three (3) or more Events of Default shall arise under this Section 10.0l.B
in any continuous twelve (12) month period notwithstanding the previous cure of
such Events of Default.


 
20

--------------------------------------------------------------------------------

 
 
B.           The following shall constitute Events of Default by Developer or
any Principal for which there shall be a cure period of fifteen (15) days after
written notification from us: (i) failure to make any Payment on or before the
date payable; (ii) failure to meet and/or maintain the Standards; (iii) an Event
of Default shall arise under any Franchise Agreement under which Franchisee has
an opportunity to cure, in which case, the cure period under this Agreement
shall be extended to coincide with the cure period of the Franchise Agreement.


10.02           Among the remedies we have for breach of this Agreement, upon
the occurrences of any Event of Default under Section 10.01, we may: (a)
terminate this Agreement and all rights granted hereunder without waiving, (i)
any claim for damages suffered by us, or (ii) other rights, remedies or claims;
(b) assert any and all other rights or remedies available to us.


10.03           Subject to the provisions of Section 10.06, all rights and
remedies of either party shall be cumulative, and not exclusive, of any other
right or remedy described herein or available at law or in equity. The
expiration or termination of this Agreement shall not release any party from any
liability or obligation then accrued or any liability or obligation continuing
beyond, or arising from, such expiration or termination.  Nothing in this
Agreement shall impair either party's right to obtain injunctive or other
equitable relief.


10.04           The failure of any party to exercise any right or remedy or to
enforce any obligation, covenant or agreement herein shall not constitute a
waiver by, or estoppel of, that party’s right to any of the remedies described
herein including, without limitation, to enforce strict compliance with any such
obligation, covenant or agreement.  No custom or practice shall modify or amend
this Agreement.  The waiver of, or failure or inability of any party to enforce,
any right or remedy shall not impair that party’s rights or remedies with
respect to subsequent Events of Default of the same, similar or different
nature.  The delay, forbearance or failure of any party to exercise any right or
remedy in connection with any Event of Default or default by any other
developers shall not affect, impair or constitute a waiver of such party’s
rights or remedies herein.  Acceptance of any Payment shall not waive any Event
of Default.


10.05           Developer and each Principal shall, jointly and severally, pay
all costs and expenses (including reasonable fees of attorneys and other engaged
professionals) incurred by us in successfully enforcing, or obtaining any remedy
arising from the breach of this Agreement.  The existence of any claims, demands
or Actions which Developer or any Principal may have against us, whether arising
from this Agreement or otherwise, shall not constitute a defense to our
enforcement of Developer’s or any Principal’s representations, warranties,
covenants, obligations or agreements herein.


10.06          IN THE EVENT OF A DISPUTE BETWEEN THEM WHICH IS NOT SUBJECT TO,
NOR ARISES UNDER, SECTION 13, WE, DEVELOPER AND PRINCIPALS HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO OR CLAIM FOR ANY PUNITIVE,
EXEMPLARY, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFITS, BUT SPECIFICALLY EXCLUDING, HOWEVER,
DAMAGES TO THE REPUTATION AND GOODWILL ASSOCIATED WITH AND/OR SYMBOLIZED BY THE
TRADEMARKS) AGAINST THE OTHER ARISING OUT OF ANY CAUSE WHATSOEVER (WHETHER SUCH
CAUSE BE BASED IN CONTRACT, NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR
OTHERWISE) AND AGREE THAT EACH SHALL BE LIMITED TO THE RECOVERY OF ANY ACTUAL
DAMAGES SUSTAINED BY IT.  IF ANY OTHER TERM OF THIS AGREEMENT IS FOUND OR
DETERMINED TO BE UNCONSCIONABLE OR UNENFORCEABLE FOR ANY REASON, THE FOREGOING
PROVISION SHALL CONTINUE IN FULL FORCE AND EFFECT.


 
21

--------------------------------------------------------------------------------

 
 
10.07           Developer and each Principal agree that our exercise of the
rights and remedies set forth herein are reasonable.  We may, in addition to
pursuing any other remedies, specifically enforce such obligations, covenants
and agreements or obtain injunctive or other equitable relief in connection with
the violation or anticipated violation of such obligations, covenants and
agreements.


11.
RIGHTS AND DUTIES OF PARTIES UPON TERMINATION OR EXPIRATION



Upon termination or expiration of this Agreement, all rights granted to you will
automatically terminate, and:


A.           All remaining rights granted to you to develop Restaurants under
this Agreement will automatically be revoked and will be null and void.  You
will not be entitled to any refund of any fees.  You will have no right to
develop or operate any business for which a Franchise Agreement has not been
executed by us.  We will be entitled to develop and operate, or to franchise
others to develop and operate, Restaurants in the Territory, except as may be
otherwise provided under any Franchise Agreement that has been executed between
us and you and that has not been terminated.


B.           You must immediately cease to operate your business under this
Agreement and must not thereafter, directly or indirectly, represent to the
public or hold yourself out as a present or former developer of ours.


C.           You must take such action as may be necessary to cancel or assign
to us or our designee, at our option, any assumed name or equivalent
registration that contains our name or any of the works Bagger Dave’s® or Bagger
Dave’s Legendary Burger Tavern™ or any other Trademark of ours, and you must
furnish us with evidence satisfactory to us of compliance with this obligation
within thirty (30) days after termination or expiration of this Agreement.


D.           You must assign to us or our designee all your right, title and
interest in and to your telephone number(s) and must notify the telephone
company and all listing agencies of the termination or expiration of your right
to use any telephone number in any regular, classified or other telephone
directory listing associated with the Trademarks and to authorize Transfer of
same at our discretion.  If you fail to sign any required documents within two
(2) Business Days of Notice, you hereby appoint us as your lawful
attorney-in-fact to sign on your behalf any and all documents necessary to
effectuate the assignment of the telephone numbers listed to us.  This power,
coupled with an interest, is given as Security for the rights and privileges
given to you under this Agreement.


 
22

--------------------------------------------------------------------------------

 
 
E.           You must within thirty (30) days of the termination or expiration
of this Agreement, pay all sums owing to us and our affiliates, including
without limitation, the balance of the Initial Franchise Fees that we would have
received had you developed all of the Restaurants set forth in the Development
Schedule.  In addition to the Initial Franchise Fee for undeveloped Restaurants,
you agree to pay us, as fair and reasonable liquidated damages (but not as a
penalty) an amount equal to Twenty Five Thousand Dollars ($25,000) for each
undeveloped Restaurant.  You agree that this amount is for lost revenue from
Royalty Fees and other amounts payable to us, including the fact that you were
holding the development rights for those Restaurants and precluding the
development of certain Restaurants in the Territory, and that it would be
difficult to calculate with certainty the amount of damages we will
incur.  Notwithstanding your agreement, if a court determines that this
liquidated damages payment is unenforceable, then we may pursue all other
available remedies, including without limitation, consequential damages.
 
All unpaid amounts will bear interest at the rate of eighteen percent (18%) per
annum or the maximum contact rate of interest permitted by governing law,
whichever is less, from and after the date of accrual.  In the event of
termination for any default by you, the sums due will include all damages, costs
and expenses, including reasonable attorney fees and expenses, incurred by us as
a result of your default.  You also must pay to us all damages, costs and
expenses, including reasonable attorney fees and expenses, that we incur
subsequent to the termination or expiration of this Agreement in obtaining
injunctive or other relief for the enforcement of any provisions of this
Agreement.


F.           All of our and your obligations that expressly or by their nature
survive the expiration or termination of this Agreement will continue in full
force and effect subsequent to and notwithstanding its expiration or termination
and until they are satisfied or by their nature expire.


12.
INSURANCE



A.           Developer shall obtain within thirty (30) days from the date hereof
and maintain throughout the Term, such insurance coverage (including, without
limitation, auto liability coverage and workers compensation insurance) as may
be (i) required by law; or (ii) prescribed by us from time to time as to types
of coverage and amounts of coverage.  Such insurance shall:


(1)           name Our Indemnitees as additional insured parties and provide
that coverage applies separately to each insured and additional insured party
against whom a claim is brought as though a separate policy had been issued to
each of Our Indemnitees;


(2)           contain no provision which limits or reduces coverage in the event
of a claim by any one (1) or more of the insured or additional insured parties;


 
23

--------------------------------------------------------------------------------

 
 
(3)           provide that policy limits shall not be reduced, coverage
restricted, canceled, allowed to lapse or otherwise altered or such policy(ies)
amended without our consent, but in no event upon less than thirty (30) days
prior written notice to us; and


(4)           be obtained from reputable insurance companies with an A.M. Best
Rating of “A” and an A.M. Best Class Rating of VIII or better (or comparable
ratings from a reputable insurance rating service, in the event such A.M. Best
ratings are discontinued or materially altered), authorized to do business in
the jurisdiction in which the Restaurant is located.


B.           Such insurance may provide for reasonable deductible amounts not to
exceed Ten Thousand Dollars ($10,000) per occurrence with our consent.


C.           A certificate of insurance shall be submitted for our consent
within ten (10) days following commencement of such coverage, and additional
certificates of insurance shall be submitted to us thereafter, evidencing
uninterrupted coverage.  Developer shall deliver a complete copy of such
policy(ies) within ten (10) days of request.


D.           In the event of a claim of any one or more of Our Indemnitees
against Developer, Developer shall, on our request, assign to us any and all
rights which Developer then has or thereafter may have with respect to such
claim against the insurer(s) providing the coverage described in this Section.


E.           Developer’s obligation to obtain and maintain insurance or to
indemnify any of Our Indemnitees shall not be limited by reason of any insurance
which may be maintained by Our Indemnitee, nor shall such insurance relieve
Developer of any liability under this Agreement.  Developer’s insurance shall be
primary to any policies maintained by any of Our Indemnitees.


F.           If Developer fails to obtain or maintain the insurance required by
this Agreement, as such requirements may be revised from time to time, we may
acquire such insurance, and the cost thereof, together with a reasonable fee for
our expenses in so acting and interest at one and one-half percent (1.5%) per
month from the date acquired, shall be payable by Developer upon notice.


13.
INDEMNIFICATION



A.           Developer and each Principal will, at all times, indemnify and hold
harmless, to the fullest extent permitted by law, Our Indemnitees from all
“Losses and Expenses” incurred in connection with any Action, suit, proceeding,
claim, demand, investigation or inquiry (formal or informal), or any settlement
thereof (whether or not a formal proceeding or Action has been instituted) which
arises out of or is based upon any of the following:


(1)           The infringement, alleged infringement, or any other violation or
alleged violation by Franchisee or any Principal of any patent, mark or
copyright or other proprietary right owned or controlled by third parties.


 
24

--------------------------------------------------------------------------------

 
 
(2)           The violation, breach or asserted violation or breach by Developer
or any Principal of any contract, federal, state or local law, regulation,
ruling, standard or directive or any industry standard.


(3)           Libel, slander or any other form of defamation of us or the
System, by Developer or any Principal.


(4)           The violation or breach by Developer or any Principal of any
warranty, representation, agreement or obligation in this Agreement.


(5)           Acts, errors or omissions of Developer or any of its agents,
servants, employees, contractors, partners, affiliates or Representatives.


B.           Developer and each Principal agree to give us immediate notice of
any such Action, suit, proceeding, claim, demand, inquiry or investigation.


C.           We shall at all times have the absolute right to retain counsel of
our own choosing in connection with any Action, suit, proceeding, claim, demand,
inquiry or investigation.  We shall at all times have the absolute right to
investigate any Action, suit proceeding, claim or demand itself.


D.           Developer and each Principal shall indemnify Our Indemnitees for
attorney fees, expenses, and costs incurred in connection with the enforcement
of our rights under this Section 13. This provision shall not be construed so as
to limit or in any way affect Developer’s indemnity obligations pursuant to the
other provisions of this Section 13.


E.            In the event that our exercise of our rights under Section 13
actually results in Developer’s insurer with respect to insurance required to be
maintained by Developer pursuant to Section 12 (hereinafter, the “Insurer”)
refusing to pay on a third-party claim, all causes of Action and legal remedies
which Developer might have against the Insurer shall be automatically assigned
to us without the need for any further action on our or Developer’s part.  For
the purposes of Section 13, “actually results” means that, but for our exercise
of our rights under Section 13, the Insurer would not have refused to pay on
said third-party claim.


F.            In the event that our exercise of our rights under Section 13
actually results in the Insurer refusing to pay on a third-party claim,
Developer shall be required to indemnify us for the our attorney fees, expenses
and costs incurred in connection with that claim.


G.           In the event that Developer encourages, requests, or suggests that
the Insurer deny a claim, Developer shall indemnify us for our attorney fees,
expenses and costs in connection with that claim.


H.           In order to protect persons or property, or our reputation or
goodwill, or the reputation or goodwill of others, we may, at any time and
without notice, as in our judgment we deem appropriate, consent or agree to
settlements or take such other remedial or corrective action as we deem
expedient with respect to the Action, suit, proceeding, claim, demand, inquiry
or investigation if, in our sole judgment, there are reasonable grounds to
believe that:


 
25

--------------------------------------------------------------------------------

 
 
(1)           any of the acts or circumstances enumerated in Section 13.A. above
have occurred; or


(2)           any act, error, or omission of Developer or any Principal may
result directly or indirectly in damage, injury or harm to any person or any
property.


I.            In addition to their other indemnity obligations, Developer and
each Principal shall indemnify us for any and all losses, compensatory damages,
exemplary or punitive damages, fines, charges, costs, expenses, lost profits,
settlement amounts, judgments, compensation for damages to our reputation and
goodwill, costs of or resulting from delays, financing, costs of advertising
material and media time/space, and costs of changing, substituting or replacing
the same, and any and all expenses of recall, refunds, compensation, public
notices and other such amounts incurred in connection with the matters
described, which result from any of the items set forth in Section 13.


J.            We do not assume any liability whatsoever for acts, errors, or
omissions of those with whom Developer or any Principal may contract, regardless
of the purpose.  Developer and each Principal shall hold harmless and indemnify
us for all Losses and Expenses which may arise out of any acts, errors or
omissions of these third parties.


K.           Under no circumstances shall we be required or obligated to seek
recovery from third parties or otherwise mitigate its losses in order to
maintain a claim against Developer or any Principal.  Developer and each
Principal agree that the failure to pursue such recovery or mitigate loss will
in no way reduce the amounts recoverable by us from Developer or any Principal.


14.
NOTICES



All notices required or desired to be given hereunder shall be in writing and
shall be sent by personal delivery, expedited delivery service, facsimile or
certified mail, return receipt requested to the addresses identified in
Attachment 1 to this Area Development Agreement (or such other addresses as
designated pursuant to this Section 14)


Notices posted by personal delivery, next day or same day expedited service or
given by facsimile shall be deemed given the next Business Day after
transmission.  Notices posted by certified mail shall be deemed received three
(3) Business Days after the date of posting.  Any change in the foregoing
addresses shall be effected by giving fifteen (15) days written notice of such
change to the other party.


15.
FORCE MAJEURE



No party shall be liable for any inability to perform resulting from acts of God
or other causes (other than financial inability or insolvency) beyond their
reasonable control; provided, however, that nothing herein shall excuse or
permit any delay or failure (i) to remit any Payment on the date due; or (ii)
for more than one hundred eighty (180) days.  The party whose performance is
affected by an event of force majeure shall, within three (3) days of the
occurrence of such event, give notice thereof to the other party setting forth
the nature thereof and an estimate of its duration.


 
26

--------------------------------------------------------------------------------

 
 
16.
SEVERABILITY



A.           Should any term, covenant or provision hereof, or the application
thereof, be determined by a valid, final, non-appealable order to be invalid or
unenforceable, the remaining terms, covenants or provisions hereof shall
continue in full force and effect without regard to the invalid or unenforceable
provision.  In such event, such term, covenant or provision shall be deemed
modified to impose the maximum duty permitted by law and such term, covenant or
provision shall be valid and enforceable in such modified form as if separately
stated in and made a part of this Agreement.  Notwithstanding the foregoing, if
any term hereof is so determined to be invalid or unenforceable and such
determination adversely affects, in our reasonable judgment, (i) our ability to
realize the principal purpose of the Agreement; (2) our, or our rights in, the
goodwill associated with the System, the Trademarks, the System, or the
Confidential Information, we may terminate this Agreement upon notice to
Developer.


B.           Captions in this Agreement are for convenience only and shall not
affect the meaning or construction of any provision hereof.


17.
INDEPENDENT CONTRACTOR



A.           Developer is an independent contractor.  We do not operate the
Developer’s business.  Nothing herein shall create the relationship of principal
and agent, legal representative, joint ventures, partners, employee and employer
or master and servant between the parties.  No fiduciary duty is owed by, or
exists between, the parties.


B.           Nothing herein authorizes Developer or any Principal to make any
contract, agreement, warranty or representation or to incur any debt or
obligation in our name.


18.
DUE DILIGENCE AND ASSUMPTION OF RISK



A.           Developer and each Principal (i) have conducted such due diligence
and investigation as each desires; (ii) recognize that the business venture
described herein involves risks; and (iii) acknowledge that the success of such
business venture is dependent upon the abilities of Developer and
Principals.  WE EXPRESSLY DISCLAIM THE MAKING OF, AND DEVELOPER AND EACH
PRINCIPAL ACKNOWLEDGE THAT THEY HAVE NOT RECEIVED OR RELIED UPON, ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE POTENTIAL PERFORMANCE
OR VIABILITY OF THE BUSINESS VENTURE CONTEMPLATED BY THIS AGREEMENT.


B.           Developer and each Principal have received, read and understand
this Agreement, the documents referred to herein and the Exhibits and Schedules
hereto.  Developer and each Principal have had ample time and opportunity to
consult with their advisors concerning the potential benefits and risks of
entering into this Agreement.


 
27

--------------------------------------------------------------------------------

 
 
19.
ENFORCEMENT



A.           Enforcement by Judicial Process.  We shall have the right to
enforce by judicial process our right to terminate this Agreement for the causes
enumerated in Section 10, to prevent or remedy a material breach of this
Agreement by Developer or Principal if such breach could materially impair the
goodwill associated with the System or our Trademarks (including actions with
respect to the servicing of wholesale accounts), to collect unpaid fees due to
us, to enforce the confidentiality provisions of this Agreement, and to enforce
the Non-Competition provisions of this Agreement.  We shall be entitled without
bond to the entry of temporary restraining orders and temporary and permanent
injunctions enforcing the aforementioned provisions.  If a court determines a
bond is necessary, Developer or Principal agrees that the bond shall be limited
to not more than Five Thousand Dollars ($5,000).  If we are successful in
obtaining an injunction or any other relief against Developer or Principal,
Developer or Principal shall pay us an amount equal to the aggregate of our
costs of commencing and prosecuting the Action, including, without limitation,
reasonable attorney fees, costs of investigation and proof of facts, court
costs, other litigation expenses and travel and living expenses.


B.           Mediation and Arbitration.  Except insofar as we elect to enforce
this Agreement by judicial process and injunction as provided above, all
disputes and claims relating to any provision hereof, to any specification,
standard, operating procedure or other obligation of ours or our agents or the
breach thereof (including, without limitation, any claim that this Agreement,
any provision thereof, any specification, standard, operating procedure or any
other obligation of Developer or Principal or is illegal, unenforceable or
voidable under any law, ordinance or ruling) shall be settled by binding
arbitration in the county of our principal office.  Arbitration will be held in
accordance with the United States Arbitration Act (9 U.S.C. § 1 et. seq), if
applicable, and the JAMS Comprehensive Arbitration Rules and Procedures (or such
rules relating to the arbitration of disputes arising under Franchise Area or
Development Agreements).


(1)           Except with respect to matters for which we believe it necessary
to seek equitable relief or to collect royalties or other amounts owing to us,
Developer or Principal and we shall be required to enter into mediation of all
disputes involving this Agreement or any aspect of the relationship between them
for a minimum of four (4) hours prior to the initiation of any arbitration or
other Action or proceeding against the other party or any agent or affiliate of
the other party.  Upon written notice by either party to the other of the
initiating party’s desire to mediate, the party receiving the notice shall
select an independent entity that regularly provides mediation services to
franchisors and Franchisees to serve as mediator in the proceeding.  If the
party receiving the notice of intent to mediate does not provide the name of
such an organization within ten (10) Business Days from the date the notice of
intention to mediate is received, then the other party, at its option, may (i)
forego mediation of the issues(s) and commence legal Action, or (ii) select the
organization to provide mediation services.  If one party selects an
organization that is unwilling to serve as mediator, then the other party shall
select an organization.  Once the organization is designated and agrees to
accept the appointment as mediator, or if the designated organization is
unwilling to serve as mediator or does not meet the requirements of this
subparagraph, then the initiating party may designate such an
organization.  Once the organization is designated, the organization shall be
directed to schedule a mediation proceeding at a time mutually convenient to us
and Developer or Principal.  The mediation shall be held within thirty (30) days
following receipt by the mediation organization of notification that its
services shall be retained.  If the parties cannot agree on a date for
mediation, then the mediation organization shall select a date it believes is
reasonable for the parties, given all of the alleged conflicts in dates.  The
actual mediator shall either be a person who has had at least ten (10) years of
experience as either Franchisee or franchisor (or as an officer of such an
entity) or in franchise law.  The parties shall equally share the cost of the
mediator.  The mediator shall select the Location for the mediation, giving due
consideration to the Location that will minimize the total expenses of the
mediation.  If Developer or Principal fails or refuses to abide by the
provisions of this subparagraph and to engage in mediation as required herein,
and litigation or arbitration ensues between the parties, Developer or Principal
shall be liable for all attorney fees incurred by us in such proceeding,
regardless of the outcome of the proceeding, and shall reimburse us on demand
for such costs.
 
 
28

--------------------------------------------------------------------------------

 


(2)           Any arbitrator appointed must have at least ten (10) years
experience in franchise matters and shall have the right to award or include in
any award the specific performance of this Agreement.  We and Developer or
Principal acknowledge that judgment upon an arbitration award may be entered in
any court of competent jurisdiction and shall be binding, final and
nonappealable.  During the pendency of any arbitration proceeding, Developer or
Principal and we shall fully perform this Agreement.


(3)           If, after we or Developer or Principal institute an arbitration
proceeding, one or the other asserts a claim, counterclaim or defense, the
subject matter of which, under statute or current judicial decision is
nonarbitrable for public policy reasons, the party against whom the claim,
counterclaim or defense is asserted may elect to proceed with the arbitration of
all arbitrable claims, counterclaims or defenses or to proceed to litigate all
claims, counterclaims or defenses in a court having competent jurisdiction.


C.           WAIVER OF JURY TRIAL.  TO THE EXTENT EITHER PARTY IS PERMITTED TO
ENFORCE THIS AGREEMENT BY JUDICIAL PROCESS AND ELECTS TO DO SO, EACH OF THE
PARTIES WAIVES ITS RIGHT TO A TRIAL BY JURY.  THIS WAIVER SHALL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION INCLUDING, BUT NOT
LIMITED TO, CLAIMS RELATED WITH RESPECT TO THE ENFORCEMENT OR INTERPRETATION OF
THIS AGREEMENT, ALLEGATIONS OF STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD,
MISREPRESENTATION, OR SIMILAR CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL
ACTION INITIATED FOR THE RECOVERY OF DAMAGES BETWEEN US AND DEVELOPER OR
PRINCIPAL (INCLUDING ANY OWNERS OR GUARANTORS, IF APPLICABLE, AND INCLUDING
ACTIONS INVOLVING AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS OF OURS OR
DEVELOPER) FOR BREACH OF THE FRANCHISE AGREEMENT.
 
 
29

--------------------------------------------------------------------------------

 


D.           Exclusive Venue.  We and Developer or Principal ( and the
respective owners, officers, affiliates and agents, if applicable) each agree to
submit to the exclusive jurisdiction of the state and federal courts of the
state of our principal place of business with respect to any litigation
pertaining to this Agreement or to any aspect of the business relationship
between the parties, even if additional persons are named as parties to such
litigation.  No Action or proceeding involving this Agreement or any aspect of
the relationship between the parties or their agents or affiliates shall be
commenced by any party except in the county of our principal place of business
at the time that the litigation is commenced, nor shall any such Action be
transferred to any other venue.  Notwithstanding the foregoing, if we are
permitted to seek injunctive relief under this Agreement, we may, at our option,
bring such Action in the county in which the Developer or Principal or
Restaurant is located.


E.           Waiver of Collateral Estoppel.  The parties agree they should each
be able to settle, mediate, litigate, arbitrate, or compromise disputes in which
they are involved with third parties, without having the disposition of such
disputes directly affect the contract or relationship between us and Developer
or Principal.  We and Developer or Principal therefore each agree that a
decision of an arbitrator or court of law in litigation to which one of them is
not a party shall not in any manner prevent the person that was a party to such
Action from making similar arguments, or taking similar positions, in any Action
between us and Developer or Principal.  The parties therefore waive the right to
assert that principles of collateral estoppel prevent either of them from
raising any claim or defense in an Action between them as a result of such party
having lost a similar claim or defense in another Action.


F.           Choice of Law.  Except to the extent governed by the United States
Trademark Act of 1946 (Lanham Act; 15 U.S.C. § 1050 et. seq), as amended, this
Agreement shall be governed by the laws of the state of Michigan.  The parties
agree, however, that if the Territory is not located in Michigan, and if
Developer is not a resident of Michigan, the provisions of the Michigan
Franchise Investment Law and the regulations promulgated thereunder shall not
apply to this transaction or this Agreement.


Notwithstanding the foregoing, the parties recognize that if Developer is a
resident of a state that has a law specifically governing the sale and operation
of franchises of the type granted hereby to Developer, or if the Territory is
located in such a state, then while the foregoing paragraph shall still be
applicable, the franchise law of such other states shall also apply to this
transaction.  In that event, to the extent that the provisions of this Agreement
provide for periods of notice less than those required by such applicable law,
or provide for Termination, cancellation, non-renewal or the like other than in
accordance with such applicable law, such provisions shall, to the extent that
such are not in accordance with such applicable law, be superseded by said law,
and we shall comply with such applicable law in connection with each of these
matters


G.           Limitation of Claims.  All claims, except for monies due to our or
Developer’s performance under this Agreement, arising under this Agreement or
from the relationship between the parties are barred unless an Action is filed
and timely served on the opposing party within one (1) year from the date the
party knew or should have known of the facts creating the claim, except to the
extent any applicable law or statute provides for a shorter period of time to
bring a claim or as otherwise required by law.
 
 
30

--------------------------------------------------------------------------------

 


20.
MISCELLANEOUS



A.          Time is of the essence to this Agreement.


B.           There are no third-party beneficiaries to this Agreement except for
the remedy provided for breach of Developer’s or any Principal’s covenant
contained in Section 7.C.(3)(a).


C.           This Agreement may be executed in any number of counterparts each
of which when so executed shall be an original, but all of which together shall
constitute one (1) and the same instrument.


D.           All references herein to the masculine, neuter or singular shall be
construed to include the masculine, feminine, neuter or plural, unless otherwise
suggested by the text.


E.           This Agreement will become effective only upon execution hereof by
our President or authorized officer.


F.           This Agreement is not a Franchise Agreement and does not grant
Developer or any Principal any rights in or to the (i) System (except as
expressly provided herein); or (ii) Trademarks.


G.           Developer shall not use the words “Bagger Dave’s®” or “Bagger
Dave’s Legendary Burger Tavern™,” or any part thereof, as part of its corporate
or other name.


H.           Developer and each Principal acknowledge that each has received a
complete copy of this Agreement, the documents referred to herein and the
Exhibits hereto at least seven (7) days prior to the date on which this
Agreement was executed.  Developer and each Principal further acknowledge that
each has received our Franchise Disclosure Document at least fourteen (14) days
prior to the date on which this Agreement was executed.


I.            Should one or more clauses of this Agreement be held void or
unenforceable for any reason by any court of competent jurisdiction, such clause
or clauses will be deemed to be separable in such jurisdiction and the remainder
of this Agreement is valid and in full force and effect and the terms of this
Agreement must be equitably adjusted so as to compensate the appropriate party
for any consideration lost because of the elimination of such clause or clauses.


J.            No waiver by us of any breach by you, nor any delay or failure by
us to enforce any provision of this Agreement, may be deemed to be a waiver of
any other or subsequent breach or be deemed an estoppels to enforce our rights
with respect to that or any other or subsequent breach.  This Agreement may not
be waived, altered or rescinded, in whole or in part, except by a writing signed
by you and us.
 
 
31

--------------------------------------------------------------------------------

 


K.           You and each of your Principal Owners shall execute the form of
guaranty at the end of this Agreement.


21.
ENTIRE AGREEMENT



This Agreement and the Exhibits, Addenda and Schedules hereto and the Franchise
Disclosure Document constitute the entire agreement between us, Developer and
the Principals concerning the subject matter hereof.  All prior agreements,
discussions, representations, warranties and covenants are merged herein. THERE
ARE NO WARRANTIES, REPRESENTATIONS, COVENANTS OR AGREEMENTS, EXPRESS OR IMPLIED,
BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT.  EXCEPT THOSE PERMITTED TO BE MADE
UNILATERALLY BY US HEREUNDER, NO AMENDMENT, CHANGE OR VARIANCE FROM THIS
AGREEMENT SHALL BE BINDING ON EITHER PARTY UNLESS MUTUALLY AGREED TO BY US AND
DEVELOPER AND EXECUTED IN WRITING.


 





 
Signature Page to Follow
 
 
32

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.
 
DEVELOPER
 
BD’S RESTAURANT GROUP, LLC
 
By: /s/ Bill Zellmer
 
Name: Bill Zellmer
 
Title: Member
 
Date: 11/17/11
BAGGER DAVE’S FRANCHISING CORPORATION
 
 
 
By: /s/ T. Michael Ansley
 
Name: T. Michael Ansley
 
Title: President & CEO
 
Date: 11/17/11

 
 
By: /s/ Lonnie Griggs
 
Name: Lonnie Griggs


Title: Member
 
Date: 11/17/11
 
 
33

--------------------------------------------------------------------------------

 


ATTACHMENT 1


To the Area Development Agreement between
Bagger Dave’s Franchising Corporation and


BD’S RESTAURANT GROUP, LLC (“Developer”)


1.                Description of Developer’s Territory. Developer’s Territory
shall be defined as that area within the following borders or designated in the
map attached:


Cape Girardeau County in MO; Jackson & Williamson Counties in IL; McCracken &
Warren Counties in KY; Montgomery County in TN; Vanderburgh County in IN


2.                Development Schedule:


A.               Developer shall develop, open, commence operation of and
continuously operate pursuant to the respective Franchise Agreements a minimum
of six (6) Restaurants in the Territory, pursuant to the Development Schedule as
follows:


Restaurant No.
Date of
Location Consent
Date Franchise
Agreement Signed
& Franchise Fees Paid
Date Open &
Operating
1
10/25/11
10/25/11
11/1/12
2
4/1/13
6/1/13
10/1/13
3
4/1/14
6/1/14
10/1/14
4
4/1/15
6/1/15
10/1/15
5
12/1/15
2/1/16
6/1/16
6
6/1/16
9/1/16
12/1/16



(1).           The Franchise Agreement for each Restaurant Location must be
fully executed and all Franchise Fees paid within the time frames set forth in
the foregoing Development Schedule.


(2).           Time is of the essence, with respect to each of the development
obligations specified in this Attachment.
 
B.               Each Restaurant and the cumulative number of Restaurants
indicated in the Development Schedule shall be OPEN AND OPERATING by the date(s)
specified therein.


3.                 Development Fee.       The Development Fee for this Area
Development Agreement is Fifty Thousand Dollars ($50,000.00).
 
 
34

--------------------------------------------------------------------------------

 


4.                Notice:                      Notices pursuant to Section 14 of
the Area Development Agreement shall be sent to the following addresses:


 

if to Developer or any Principal:       Bill Zellmer   2024 Watson   Jackson,
Missouri 63755    Facsimile No.: 573-204-3123     if to us: Bagger Dave’s
Franchising Corporation   27680 Franklin Road   Southfield, Michigan  48034  
Facsimile No.: (866) 737-8689     with a copy to: Mark J. Burzych (does not
constitute notice)     Fahey Schultz Burzych Rhodes PLC   4151 Okemos Road  
Okemos, MI 48864   Facsimile No.: (517) 381-5051



5.                Commencement Date.  The Commencement Date of the Area
Development Agreement is 11/17/11, 2011.


6.                Representative.  Developer’s Representative and contact
information for purposes of this Area Development Agreement is:


 Name
 
 Bill Zellmer
 Address
 
 2024 Watson
 City, State, Zip code
 
 Jackson, Missouri 63755
 Phone Number
 
 573-204-3123
 Email Address
 
 billzellmer@charter.net



 
35

--------------------------------------------------------------------------------

 
 
7.                Operator.  Developer’s Operator and contact information for
purposes of this Area Development Agreement is:


 Name
 
 Bill Zellmer
 Address
 
 2024 Watson
 City, State, Zip code
 
 Jackson, Missouri 63755
 Phone Number
 
 573-204-3123
 Email Address
 
 billzellmer@charter.net



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.


DEVELOPER
 
BD’S  RESTAURANT GROUP, LLC
 
By: /s/ Bill Zellmer
 
Name: Bill Zellmer
 
Title: Member
 
Date: 11/17/11
BAGGER DAVE’S FRANCHISING CORPORATION
 
 
 
By: /s/ T. Michael Ansley
 
Name: T. Michael Ansley
 
Title: President & CEO
 
Date: 11/17/11

 
 
By: /s/ Lonnie Griggs
 
Name: Lonnie Griggs


Title: Member


Date: 11/17/11

 
36

--------------------------------------------------------------------------------

 


ATTACHMENT 2


TO THE AREA DEVELOPMENT AGREEMENT
BETWEEN BAGGER DAVE’S FRANCHISING CORPORATION
AND BD’S RESTAURANT GROUP, LLC


DATED    11/17 , 2011


Developer and its Principal Owners


This form must be completed by you, if you have multiple owners or if Developer
is owned by a business organization (like a corporation, partnership or limited
liability company).  We are relying on its truth and accuracy in awarding the
franchise to you.
    

1. Form of Owner.  You are a (check one):         (a)   General Partnership    o
(b)  Corporation  o (c)  Limited Partnership   o (d)  Limited Liability
Company   o (e)   Other  x Specify:  o  
___________________________________________________________________

 
You are formed under the laws of Missouri.


2.                Business Entity.  You were incorporated or formed on October,
2011 under the laws of the State of Missouri.  You have not conducted business
under any name other than your corporate, limited liability company or
partnership name.  The following is a list of all persons who have management
rights and powers (e.g., officers, managers, partners, etc.) and their positions
are listed below:


Name of Person
Position(s) Held
 Bill Zellmer
Member
 Lonnie Griggs
Member
       



3.                Owners.  The following list includes the full name and mailing
address of each person who is one of your owners and fully describes the nature
of each owner's interest.  Attach additional sheets if necessary.




 
37

--------------------------------------------------------------------------------

 


Name
Address
Description and Quantity of Ownership Interest
Office Held
 
Bill Zellmer
 
2024 Watson, Jackson, MO 63755
 
 
50%
 
 
Member
 
Lonnie Griggs
 
110 Masterson, Jackson, MO 63755
 
50%
 
Member
 
 
 
     
 
 
     
 
 
     
 
 
     



4.                Governing Documents.  Attached are copies of the documents and
contracts governing the ownership, management and other significant aspects of
the business organization (e.g., articles of incorporation or organization,
partnership or shareholder agreements, etc.) of BD’S RESTAURANT GROUP, LLC.


This Attachment 2 is current and complete as of 11/17/11, 2011.


Developer


BD’S RESTAURANT GROUP, LLC


By: /s/ Bill Zellmer
 
Bill Zellmer (print name)


Its: Member


By: /s/ Lonnie Griggs
 
Lonnie Griggs (print name)


Its: Memebr


 
38

--------------------------------------------------------------------------------

 


BAGGER DAVE’S LEGENDARY BURGER TAVERN™
DEVELOPER INCENTIVE PACKAGE ADDENDUM


This Addendum is appended to, and made a part of, the BAGGER DAVE’S FRANCHISING
CORPORATION Area Development Agreement, dated ________________________________
(the “Development Agreement”), between BAGGER DAVE’S FRANCHISING CORPORATION
(“we” or “us”) and BD’S RESTAURANT GROUP, LLC (“you”), a 6 Restaurant
Developer.  Capitalized terms not defined in this Addendum have the meanings
given to them in the Development Agreement.  In the event of any conflict
between the terms of this Addendum and those in the Development Agreement, the
terms of this Addendum will control.


WHEREAS, in the fiscal year 2011, we intend to offer a limited number of
developer incentive programs for qualified Developers who commit to develop
either 3 Restaurants over a period of 3 years or 6 Restaurants over a period of
5 years.


WHEREAS, if you are a qualified 6 Restaurant Developer, we will offer up to five
(5) Developers the following incentives to execute an Area Development Agreement
on or before the expiration of our 2011 fiscal year:  Royalty Fee waiver for the
first fifty-two (52) weeks of each Restaurant’s operations, so long as each
Restaurant opened on or before the Restaurant opening date in the Development
Schedule and a right of first refusal for adjacent territories;


NOW, THEREFORE, The Area Development Agreement is hereby amended as follows:


1.  
Waiver of Royalty for a 6 Restaurant Developer



a.  
Subject to the terms and conditions of this Addendum and of the Area Development
Agreement, for each Restaurant you open on time in accordance with the
Development Schedule, we will waive the Royalty otherwise due under the
Franchise Agreement for each Restaurant for the first fifty-two (52) weeks of
operation.  If you default under the Franchise Agreement for a Restaurant within
the first fifty two (52) weeks of operation for any reason whatsoever and such
default extends beyond any applicable cure period, you must pay the Royalty for
that Restaurant from the date of the expiration of the cure period.



b.  
No restaurants beyond the initial six restaurants in the Area Development
Agreement qualify for waiver of royalty.



c.  
A six (6) month bank is established as of the Franchise Agreement and
Development Agreement execution date.  Developer may use this month bank to stay
in compliance with required opening dates in the Development Agreement.  Early
openings will add to the month bank and late openings will subtract from the
bank. If the month bank becomes depleted, the next restaurant opening, and all
remaining openings of the initial six (6) restaurants in Area Development
Agreement, will not qualify for any royalty waiver incentive.



 
39

--------------------------------------------------------------------------------

 
 
2.  
Right of First Refusal for Adjacent Territory for a 6 Restaurant Developer



a.  
Subject to the terms and conditions of this Addendum and of the Area Development
Agreement, you have the right of first refusal for the development rights to a
development territory adjacent to your Territory.  If we have a prospective
developer for a territory adjacent to your Territory who is interested in
purchasing the development rights, we will provide you with written notice of
the terms of such Area Development Agreement.  You shall have the option to
purchase the development rights of the territory adjacent to your Territory, so
long as you exercise that option within ten (10) days of written notice from us
by providing us written notice of your intent to exercise your right of first
refusal and you either amend your Area Development Agreement or enter into a new
Area Development Agreement no later than twenty (20) days after you exercise
your right of first refusal.  Your right of first refusal shall expire no later
than the on-time opening or scheduled opening date of the third Restaurant. The
Development Fee for the adjacent territory will be twenty thousand dollars
($20,000) for the next Restaurant developed plus four thousand dollars ($4,000)
for each Restaurant to be developed thereafter.  The balance of sixteen thousand
dollars ($16,000) of the reduced Initial Franchise Fee of twenty thousand
dollars ($20,000) is due upon execution of the Franchise Agreement for each
Restaurant (there is no Royalty waiver for these Restaurants).



b.  
In the event the franchisor has a qualified prospect, developer will have the
right of first refusal for the following towns thru the 3rd required open date
of October 1, 2014 in the Area Development Agreement: Murray, Kentucky;
Hopkinsville, Kentucky, Owensboro, Kentucky, and Springfield, Missouri.



3.  
Timely Openings for a 6 Restaurant Developer.



a.  
The developer incentives of the waiver of Royalty and the option to develop
additional restaurants are conditioned upon your timely opening of each and
every Restaurant on your Development Schedule.  If at any time, the Restaurants
you are to develop under the Development Schedule open a cumulative six (6)
months late, then all developer incentives provided in this Addendum, including
without limitation, waiver of Royalty and the option to develop additional
Restaurants will immediately terminate and Developer shall pay Royalty on all
subsequent Restaurants without waiver of any kind immediately.



b.  
A six (6) month bank is established as of the Franchise Agreement and Area
Development Agreement execution date.  Developer may use this month bank to stay
in compliance with required opening dates in the Area Development
Agreement.  Early openings will add to the month bank and late openings will
subtract from the bank. If the month bank becomes depleted, the next restaurant
opening, and all remaining openings in the initial six (6) store Area
Development Agreement will not qualify for any royalty waiver incentive.



 
40

--------------------------------------------------------------------------------

 




4.  
Management Structure.  Prior to the opening of your third Restaurant, you must
submit and receive our approval for your regional operational management
structure for all Restaurants to be opened under this Addendum.



5.  
Site Selection.  We have the right to require you to use a site selection model
or tools, including any software, designated by us in the selection of sites for
your Restaurants.  You must pay all costs and fees associated with your use of a
designated site selection model or tools.



6.  
Press Release.  We may hire, at our own cost, a public relations firm to prepare
an article on you and the execution of the Area Development Agreement to be
released in such publications as we deem appropriate.  You agree to be
interviewed and otherwise assist us and the firm we hire in the preparation of
the article.  Prior to any public release, we will send you a copy of the
article for your approval.  You will have ten (10) days from the date we send
you the article to raise any objections to it.  You will not be entitled to any
compensation for the preparation or use of the article.  Furthermore, you and
your Principal Owner hereby release us and our affiliates of all and any claims
arising out of or relating to the article, its content, use or publication.



IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
written above.
 

DEVELOPER:     FRANCHISOR             BD’S Restaurant Group, LLC     Bagger
Dave's Franchising Corporation            
By: /s/ Bill Zellmer
   
By: /s/ T. Michael Ansley
 
Bill Zellmer
   
T. Michael Ansley
 
Its: Member
   
Its:  President & CEO
 

 

         
By: /s/ Lonnie Griggs
   
 
 
Lonnie Griggs
   
 
 
Its: Member
   
 
 

 
 